          Case 1:21-cr-00093-RC Document 17 Filed 07/12/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                              :
                                                      :     Case No. 21-CR-93 (RC)
                 v.                                   :
                                                      :
JOHN D. ANDRIES                                       :
                                                      :
                 Defendant.                           :



                                 NOTICE OF APPEARANCE

       The United States of America, by and through its undersigned counsel, the Acting United

States Attorney for the District of Columbia, herby informs the Court that Assistant United

States Attorney Douglas G. Collyer is entering his appearance in this matter on behalf of the

United States.



                                                    Respectfully submitted,

                                                    CHANNING D. PHILLIPS
                                                    ACTING UNITED STATES ATTORNEY
                                                    D.C. Bar No.415793


                                                            /s/ Douglas G. Collyer
                                                    DOUGLAS G. COLLYER
                                                    NY Bar No. 519096
                                                    Assistant United States Attorney
                                                    District of Columbia Detailee
                                                    14 Durkee Street, Suite 340
                                                    Plattsburgh, New York 12901
                                                    Telephone No. (518) 314-7818
                                                    Douglas.Collyer@usdoj.gov
          Case 1:21-cr-00093-RC Document 17 Filed 07/12/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

       On this 12th day of July 2021, a copy of the foregoing was served upon all parties listed

on the Electronic Case Filing (ECF) System.

                                                    /s/ Douglas G. Collyer
                                                    Douglas G. Collyer
                                                    Assistant United States Attorney




                                              2
